DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 12/21/2021, No Claims have been cancelled, and Claims 1-16 are pending.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see Page 5 of the response titled “the office action has failed to establish a prima facie case of obviousness), the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, adding an indicia along the depression between the apex and the outer peripheral edge is an obvious modification in view of Amid. Applicant states in Paragraph 0031 of the instant specification PGPub that “Aspects of the prosthesis may include one or more visual indicia to facilitate positioning and/or placement of the prosthesis at the muscle or tissue wall.  The indicia may include, alphabetic, numeric, alphanumeric and/or other symbols, individually or in any combination, to identify one or more portions of the prosthesis and/or orientations of the prosthesis relative to the muscle or tissue wall at the defect site.” Therefore, the problem applicant is attempting to solve is to add indicia in order to identify portions of the prosthesis in order facilitate position and placement of the prosthesis. Pajotin discloses substantially the same prosthesis but does not disclose adding a visual indicia along the depression. Amid discloses in Column 8, Lines 30-46, “In some instances, it may be desirable to provide one or more indicia on the prosthesis that aid a surgeon in attaching the prosthesis at preferred anchoring locations, such as by suturing, stapling and the like, to the tissue or muscle adjacent the defect.  In one illustrative shown in FIGS. 1-5, a plurality of preformed indicia 66 are provided on the anchoring portion 26 about several sides of the body portion 24.  The indicia 66 include a monofilament thread of contrasting color relative to the repair fabric to indicate the desired anchoring location.  The number and location of the indicia 66 may be chosen based on the particular type of repair and/or surgical technique being employed to make the repair.  It is to be appreciated that any suitable indicia 66 may be provided on the prosthesis.  For example, the indicia may include bumps, dimples, holes and the like, or may be marked on the prosthesis with a contrasting color ink or dye.”
Therefore, it is the Examiner’s position that there is indeed an apparent reason to provide indicia to identify predetermined anchoring locations. Furthermore, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Amid’s teachings are reasonably pertinent to the particular problem in which applicant was concerned.
Regarding the argument that the Examiner “failed to establish Pajotin discloses a desire to anchor, let along actually anchoring, the prosthesis in any location, let alone along the depression”, it is noted that the features upon which applicant relies (i.e., a desire to anchor) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s arguments that “the examiner has failed to provide a rational underpinning factually supported by the record to locate such an indicia along the depression of the Pajotin prosthesis, the Examiner respectfully disagrees, in Amid teaches in the reference that “The indicia 66 include a monofilament thread of contrasting color relative to the repair fabric to indicate the desired anchoring location.  The number and location of the indicia 66 may be chosen based on the particular type of repair and/or surgical technique being employed to make the repair.  It is to be appreciated that any suitable indicia 66 may be provided on the prosthesis”  Column 8, Lines 30-46. Furthermore, the Examiner notes that “it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).” 
In summary, adding a visual indicia along a part of an implant in order to determine the place of a part of the implant is an obvious modification.
As to Applicant’s arguments directed to the dependent claims as being patentable due to their dependency to Claim 1 and 10, the rejections of Claim 1 and 10 are being maintained in light of the teachings of Pajotin (US Patent 6,740,122) in view of Amid (US Patent 6,610,006). Applicant has not separately argued the patentability of the dependent claims. Thus, the dependent claims are also being rejected.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pajotin (US Patent 6,740,122) in view of Amid (US Patent 6,610,006)
Regarding Claim 1, Pajotin teaches an implantable prosthesis for repairing an inguinal hernia, the prosthesis comprising: 
a body (as shown in Figures 1-3) of biologically compatible prosthetic material having a preformed three- dimensional contoured shape that independently assumes a curved shape configured to conform to the inguinal wall (Column 2, Lines 1-10), the body being surrounded by an outer peripheral edge (9 and 16; outer edges of the implant as seen in Figures 1-3) and including an apex (4) relative to the outer peripheral edge (9 and 16; see Figure 3), the body including a depression configured to receive 
Pajotin fails to disclose that the body including a first visual indicia extending along at least a portion of the depression between the apex and the outer peripheral edge.
The Examiner notes that Pajotin teaches substantially the same implantable prosthesis which comprises the same physical structure except for the presence of visual indicia along portions of the implantable prosthesis. Applicant states in Page 5 of the instant specification, filed 06/19/2020, that the visual indicia is included to “facilitate positioning and/or placement of the prosthesis at the muscle or tissue wall”.
Amid teaches an implantable prosthesis for repairing an anatomical defect (abstract) comprising indicia thereon “to correspond to predetermined anchoring locations between the prosthesis and the tissue or muscle” (Column 2, Lines 43-47). Amid specifically teaches, in Column 8, Lines 31-46,  “In some instances, it may be desirable to provide one or more indicia on the prosthesis that aid a surgeon in attaching the prosthesis at preferred anchoring locations, such as by suturing, stapling and the like, to the tissue or muscle adjacent the defect.  In one illustrative shown in FIGS. 1-5, a plurality of preformed indicia 66 are provided on the anchoring portion 26 about several sides of the body portion 24.  The indicia 66 include a monofilament thread of contrasting color relative to the repair fabric to indicate the desired anchoring location.  The number and location of the indicia 66 may be chosen based on the particular type of repair and/or surgical technique being employed to make the repair.  It is to be appreciated that any suitable indicia 66 may be provided on the prosthesis.  For example, the indicia may include bumps, dimples, holes and the like, or may be marked on the prosthesis with a contrasting color ink or dye.” 
According to MPEP 2111.05 (I)(A), it appears that applicant does have evidence for supporting a functional relationship between the printed matter (indicia) and the associated substrate (the implantable prosthesis). However, in view of Pajotin, this functional relationship 
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47)
Regarding Claim 2, the combination of references disclosed above teaches the implantable prosthesis according to claim 1, wherein the first visual indicia extends from the apex.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47; Amid)
Regarding Claim 3, the combination of references disclosed above teaches the implantable prosthesis according to claim 1, wherein the first visual indicia includes a line extending along the depression.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, as taught by  for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47; Amid)
Regarding Claim 4, the combination of references disclosed above teaches the implantable prosthesis according to claim 1, wherein the outer peripheral edge defines a first plane, the first visual indicia extending in a second plane positioned transverse to the first plane.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47; Amid)
Regarding Claim 5, the combination of references disclosed above teaches the implantable prosthesis according to claim 1, wherein Pajotin teaches the body includes a rounded ridge extending from the outer peripheral edge (9 and 16) to at least the apex (see Figures 2-3; Pajotin), the rounded ridge configured to be placed along the axis of the inguinal ligament (see Figures 1-3; Pajotin), and Amid teaches the need for the body including a second visual indicia extending along at least a portion of the rounded ridge between the outer peripheral edge and the apex.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47)
Regarding Claim 6, the combination of references disclosed above teaches the implantable prosthesis according to claim 5, wherein the second visual indicia extends through the apex.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47; Amid)
Regarding Claim 7, the combination of references disclosed above teaches the implantable prosthesis according to claim 6, wherein the second visual indicia includes a line extending across the body.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47; Amid)
Regarding Claim 8, the combination of references disclosed above teaches the implantable prosthesis according to claim 5, wherein the first visual indicia extends in a first direction and the second visual indicia extends in a second direction transverse to the first direction.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47; Amid)
Regarding Claim 9, the combination of references disclosed above teaches the implantable prosthesis according to claim 1, wherein Pajotin teaches the body includes a convex outer surface and a concave inner surface (see Figures 2 and 3; Pajotin).
Regarding Claim 10, Pajotin teaches an implantable prosthesis for repairing an inguinal hernia, the prosthesis comprising: 
a body (as shown in Figures 1-3) of biologically compatible prosthetic material having a preformed three- dimensional contoured shape that independently assumes a curved shape configured to conform to the inguinal wall (Column 2, Lines 1-10), the body being surrounded by an outer peripheral edge (9 and 16; outer edges of the implant as seen in Figures 1-3) and including an apex (4) relative to the outer peripheral edge (9 and 16; see Figure 3), the body includes a rounded ridge extending from the outer peripheral edge (9 and 16) to at least the apex (see Figures 2-3), the rounded ridge configured to be placed along the axis of the inguinal ligament (see Figures 1-3).
Pajotin fails to disclose that the body including the body including a first visual indicia extending along at least a portion of the rounded ridge between the outer peripheral edge and the apex.
The Examiner notes that Pajotin teaches substantially the same implantable prosthesis which comprises the same physical structure except for the presence of visual indicia along portions of the implantable prosthesis. Applicant states in Page 5 of the instant specification, filed 06/19/2020, that the visual indicia is included to “facilitate positioning and/or placement of the prosthesis at the muscle or tissue wall”.
Amid teaches an implantable prosthesis for repairing an anatomical defect (abstract) comprising indicia thereon “to correspond to predetermined anchoring locations between the prosthesis and the tissue or muscle” (Column 2, Lines 43-47). Amid specifically teaches, in Column 8, Lines 31-46,  “In some instances, it may be desirable to provide one or more indicia on the prosthesis that aid a surgeon in attaching the prosthesis at preferred anchoring locations, such as by suturing, stapling and the like, to the tissue or muscle adjacent the defect.  In one illustrative shown in FIGS. 1-5, a plurality of preformed indicia 66 are provided on the anchoring portion 26 about several sides of the body portion 24.  The indicia 66 include a monofilament thread of contrasting color relative to the repair fabric to indicate the desired anchoring location.  The number and location of the indicia 66 may be chosen based on the particular type of repair and/or surgical technique being employed to make the repair.  It is to be appreciated that any suitable indicia 66 may be provided on the prosthesis.  For example, the indicia may include bumps, dimples, holes and the like, or may be marked on the prosthesis with a contrasting color ink or dye.” 
According to MPEP 2111.05 (I)(A), it appears that applicant does have evidence for supporting a functional relationship between the printed matter (indicia) and the associated substrate (the implantable prosthesis). However, in view of Pajotin, this functional relationship between the printed matter and the associated substrate must be new and non-obvious (see MPEP 2111.05 (II)).
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47; Amid)
Regarding Claim 11, the combination of references disclosed above teaches the implantable prosthesis according to claim 10, wherein the first visual indicia extends from the apex.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47; Amid)
Regarding Claim 12, the combination of references disclosed above teaches the implantable prosthesis according to claim 10, wherein the first visual indicia extends through the apex.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47; Amid)
Regarding Claim 13, the combination of references disclosed above teaches the implantable prosthesis according to claim 10, wherein the first visual indicia includes a line extending across the body.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47; Amid)
Regarding Claim 14, the combination of references disclosed above teaches the implantable prosthesis according to claim 10, wherein Pajotin the outer peripheral edge defines a first plane (Figures 1-3), and Amin discloses the need for having the first visual indicia extending in a second plane positioned transverse to the first plane.
It is the Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the implantable prosthesis of Pajotin, to include visual indicia at any region, for the advantage of corresponding to predetermined anchoring locations between the prosthesis and the tissue or muscle (Column 2, Lines 43-47; Amid)
Regarding Claim 15, the combination of references disclosed above teaches the implantable prosthesis according to claim 10, wherein Pajotin teaches the body includes a first curved surface and a second curved surface, the rounded ridge located between the first curved surface and the second curved surface, the second surface being steeper than the first curved surface relative to the outer peripheral edge (Figures 1-3; Pajotin).
Regarding Claim 16, the combination of references disclosed above teaches the implantable prosthesis according to claim 10, wherein the body includes a convex outer surface and a concave inner surface (see Figures 2-3; Pajotin).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771